Exhibit 10.2

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

THIS COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as
of December 21, 2007, is made by and among TRIARC DEERFIELD HOLDINGS, LLC,
JONATHAN W. TRUTTER, PAULA HORN, and the JOHN K. BRINCKERHOFF AND LAURA R.
BRINCKERHOFF REVOCABLE TRUST, as holders of the Series A Notes referenced below
(together with their respective successors and assigns, the “Series A Holders”),
SACHS CAPITAL MANAGEMENT LLC, SPENSYD ASSET MANAGEMENT LLLP, and SCOTT A.
ROBERTS, as holders of the Series B Notes referenced below (together with their
respective successors and assigns, the “Series B Holders”), TRIARC DEERFIELD
HOLDINGS, LLC, as collateral agent (the “Initial Collateral Agent” and, together
with any replacement or successor agent, the “Collateral Agent”) for the Series
A Holders and the Series B Holders (collectively, the “Noteholders”), DEERFIELD
& COMPANY LLC (the “Issuer”) and DEERFIELD CAPITAL CORP. (the “Parent”).
Capitalized terms used in this paragraph and the following recitals have the
meanings ascribed to them in Section 1 of this Agreement.

RECITALS:

                    A.           Concurrently herewith, the Issuer and the
Series A Holders have entered into a Note Purchase Agreement (as amended,
supplemented or otherwise modified from time to time, the “Series A Note
Purchase Agreement”) pursuant to which the Issuer will issue to the Series A
Holders senior secured notes (the “Series A Notes”).

                    B.           Concurrently herewith, the Issuer and the
Series B Holders have entered into a Note Purchase Agreement (as amended,
supplemented or otherwise modified from time to time, the “Series B Note
Purchase Agreement” and, together with the Series A Note Purchase Agreement, the
“Note Purchase Agreements”) pursuant to which the Issuer will issue to the
Series B Holders senior secured notes in an aggregate principal amount equal to
$25,063,445 (the “Series B Notes” and, together with the Series A Notes, the
“Notes”).

                    C.           Concurrently herewith, the Issuer, the
Guarantors (as defined below) and the Collateral Agent have entered into a
Guaranty and Pledge Agreement (as amended, supplemented or otherwise modified
from time to time, the “Series A Guaranty and Pledge Agreement”) pursuant to
which Guarantors have guaranteed the Issuer’s obligations under the Series A
Notes and the Issuer and the Guarantors have granted to Collateral Agent, for
the benefit of the Series A Holders, a pledge and security interest in the
Pledge Collateral described therein.

                    D.           Concurrently herewith, the Issuer, the
Guarantors and the Collateral Agent have entered into a Guaranty and Pledge
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Series B Guaranty and Pledge Agreement” and, together with the Series A
Guaranty and Pledge Agreement, the “Guaranty and Pledge Agreements”) pursuant to
which Guarantors have guaranteed the Issuer’s obligations under the Series B
Notes and the Issuer and the Guarantors have granted to Collateral Agent, for
the benefit of the Series B Holders, a pledge and security interest in the
Pledge Collateral described therein.

                    E.           The Noteholders wish to appoint the Collateral
Agent to serve as collateral agent for the Noteholders under the Guaranty and
Pledge Agreements and any Collateral Agreement, and the Collateral Agent wishes
to accept such appointment, in each case on the terms set forth herein.

--------------------------------------------------------------------------------



                    F.           The Noteholders wish to set forth their
agreement with respect to, among other things, (i) the appointment, duties and
responsibilities of Collateral Agent hereunder, (ii) the relative priorities of
the Notes and the Liens on the Collateral securing the Notes, (iii) the exercise
of remedies with respect to the Collateral, and (iv) the allocation of any
payments received and realizations upon the Collateral.

                    NOW THEREFORE, the parties hereto agree as follows:

          SECTION 1.      Definitions. Unless otherwise expressly provided
herein, references to Note Documents and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, replacements,
substitutions, renewals, refinancings, extensions, supplements and other
modifications thereto to the extent entered into in accordance with the terms of
the Note Purchase Agreements and this Agreement. All terms used in this
Agreement in the singular form shall have comparable meanings when used in the
plural form and vice versa. Capitalized terms used in this Agreement and not
defined herein shall have the meanings assigned to them in the Note Purchase
Agreements (provided that no amendment or modification of such definitions after
the date hereof shall be effective for purposes of this Agreement unless Section
3 applies). As used herein (including in the recitals hereof), the following
terms shall have the following meanings:

                    “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute.

                    “Business Day” means any day excluding Saturday, Sunday and
any day which is a legal holiday under the laws of the State of New York or is a
day on which banking institutions located in such state are authorized or
required by law or other governmental action to close.

                    “Cash” means the lawful currency of the United States of
America.

                    “Claims” means the Series B Claims and the Series A Claims.

                    “Collateral” means all collateral pledged or secured by the
Collateral Documents.

                    “Collateral Documents” means the Guaranty and Pledge
Agreements and any other instrument or agreement pursuant to which a security
interest is granted for the purpose of securing any Claims.

                    “DIP Financing” has the meaning assigned to that term in
Section 2.5(d) hereof.

                    “Enforcement Action” means, with respect to the Collateral:
exercising any rights or remedies, including, without limitation, repossessing,
selling, leasing or otherwise disposing of all or any part of such Collateral,
or exercising notification or collection rights with respect to all or any
portion thereof, or attempting or agreeing to do so; commencing or prosecuting
the enforcement with respect to such Collateral of any of the rights and
remedies under any of the applicable agreements or documents to which such
Secured Party is a party or applicable laws; offering or proposing to apply any
of the Claims as a credit on account of the purchase price for any Collateral
payable at any public or private sale of the Collateral; appropriating, setting
off, recouping or applying any part or all of such Collateral in the possession
of, or coming into the possession of, the Collateral Agent or any Noteholder, or
its agent or bailee, to any portion of the Claims; or exercising any other
rights or remedies of a secured creditor under the UCC of any applicable
jurisdiction or under the Bankruptcy Code. As used herein, “Enforcement Action”
shall not include (i) acceleration of debt, (ii) filing notice or voting claims
in any Insolvency

2

--------------------------------------------------------------------------------



Proceeding, (iii), taking any action necessary to preserve Liens that are not
otherwise prohibited this Agreement, (iv) the commencement of any Insolvency
Proceeding, (v) filing suit or taking other actions for the purpose of enforcing
Series A Claims so long as such suit or actions do not pertain to, rely on or
seek to realize on Liens or Collateral.

                    “Guarantor” means Parent and all other existing and future
Subsidiaries of the Parent who are made party to the Guaranty and Pledge
Agreements.

                    “Guaranty and Pledge Agreements” has the meaning assigned to
that term in the recitals to this Agreement.

                    “Insolvency Proceeding” means (i) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Note Party as a Note Party, (ii) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Note Party as a Note Party or with respect to any substantial part of their
respective assets, (iii) any liquidation, dissolution, reorganization or winding
up of any Note Party whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (iv) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Note Party.

                    “Issuer” has the meaning assigned to that term in the
introductory paragraph hereof.

                    “Lien” means any lien, mortgage, pledge, assignment,
security interest, charge or encumbrance of any kind (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing

                    “Maximum First Lien Principal Amount” means the original
issue price of the Series B Notes, less principal payments received, plus the
amount of interest paid in kind or otherwise capitalized, plus, in the event any
DIP Financing is provided, an incremental amount equal to $5,000,000.

                    “Note Documents” means, collectively, the Series B Note
Documents and the Series A Note Documents, as applicable.

                    “Note Parties” means the Issuer and the Guarantors. “Note
Party” means the Issuer or any Guarantor.

                    “Note Purchase Agreements” has the meaning assigned to that
term in the recitals to this Agreement.

                    “Paid in Full”, “Payment in Full” or words to similar effect
means the payment and performance in full in cash of all referenced Claims
(other than contingent indemnification claims as to which no claim has been
asserted), including, without limitation, principal, interest, costs (including
but not limited to post-petition interest, fees and costs even if such interest,
fees and costs are not an allowed claim enforceable against any Note Party in a
bankruptcy case under applicable law).

                    “Parent” has the meaning assigned to that term in the
recitals to this Agreement.

                    “Payment Blockage Notice” has the meaning set forth in
Section 2.1(b) .

3

--------------------------------------------------------------------------------



                    “Person” means and includes natural persons, corporations,
limited partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether Federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

                    “Proceeds” has the meaning given to such term in the UCC.

                    “Pro Rata Share” means, with respect to each Noteholder at
any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the aggregate principal amount of all
outstanding Notes held by such Noteholder at such time and the denominator of
which is the Total Outstandings at such time.

                    “Reorganization Security” means equity, debt or other
securities of a Note Party received by a Series A Holder in respect of Series A
Claims pursuant to a plan of reorganization in any Insolvency Proceeding that
are subordinated, to at least to the same extent that the Series A Claims are
subordinated to the Series B Claims pursuant to the terms of this Agreement, to
the Series B Claims and all equity, debt or other securities received by Series
B Holders in respect of Series B Claims, and which securities have maturities
and other terms no less advantageous to the Series B Holders than the terms
contained in the Series A Note Documents.

                    “Repriority Claims” means the Sachs Repriority Claims and
the Roberts Repriority Claims, as the case may be.

                    “Repriority Claims Purchase Event” means any purchase by any
Series A Holder of any Repriority Claims pursuant to Section 2.9(b) .

                    “Repriority Event” shall mean that, on or prior to June 30,
2008, (a) Sachs Capital Management LLC (and/or its successors and assigns in
ownership of Series B Notes, collectively) has received one or more principal
payments in respect of the Series B Notes issued to it in an aggregate amount
not less than $9,220,584, (b) Spensyd Asset Management LLC (and/or its
successors and assigns in ownership of Series B Notes, collectively) has
received one or more principal payments in respect of the Series B Notes issued
to it in an aggregate amount not less than $779,416, (c) Scott A. Roberts
(and/or his successors and assigns in ownership of Series B Notes, collectively)
has received one or more principal payments in respect the Series B Notes issued
to him in an aggregate amount not less than $2,858,453, (d) each such payment of
principal shall be accompanied by payment in full of all interest accrued on
such amount as of the date of such repayment and (e) no Insolvency Proceeding
shall be pending at the time such funds are received. For avoidance of doubt, if
a Repriority Event does not occur on or before June 30, 2008, then no Repriority
Event shall be deemed to occur after such date. Alternatively, the Repriority
Event shall be deemed to have occurred if all Repriority Claims have been
purchased pursuant to Section 2.9(b) on or prior to June 30, 2008 and no
Insolvency Proceeding shall be pending at the time such purchase occurs. For
avoidance of doubt, if Notes are assigned prior to a Repriority Event, then the
payments specified above to be made to an above-referenced Noteholder will be
allocated pro rata among such Noteholder and its successors and assigns on a pro
rata basis in respect of the principal amount of Notes held by them on the date
principal payments are received.

                    “Required Noteholders” means, as of any date of
determination, the Noteholders with Notes having an aggregate principal amount
outstanding in excess of 50% of the Total Outstandings.

4

--------------------------------------------------------------------------------



                    “Roberts Repriority Claims” means the payments described in
clause (c) of the definition of Repriority Event.

                    “Sachs Repriority Claims” means the payments described in
clause (a) and (b) of the definition of Repriority Event.

                    “Secured Party” means each Secured Party under, and as
defined in, (i) the Series A Guaranty and Pledge Agreement and (ii) the Series B
Guaranty and Pledge Agreement.

                    “Series A Administrative Holder” means Triarc Companies Inc.
and its successors and assigns in such capacity.

                    “Series A Claims” means all present and future claims of any
one or more of Series A Holders against the Note Parties, or any of them, for
the payment of money arising out of or related to the Series A Note Documents,
any refinancing, replacement, refunding or restatement of all or any portion
thereof, including, without limitation, all claims for principal and interest
(including but not limited to post-petition interest, fees and costs even if
such interest fees and costs are not an allowed claim enforceable against any
Note Party in a bankruptcy case under applicable law), indemnification
obligations and reimbursement of fees, costs and expenses, or otherwise, whether
fixed or contingent, matured or unmatured, liquidated or unliquidated. For so
long as Section 2 applies, the principal amount of Series A Claims shall not
exceed the original issue price of the Series A Notes, less principal payments
received, plus the amount of interest paid in kind or other capitalization of
interest.

                    “Series A Event of Default” means an Event of Default as
defined in the Series A Note Documents (or any other event entitling the Series
A Noteholders to accelerate the Series A Notes).

                    “Series A Holders” has the meaning assigned to that term in
the introductory paragraph hereof.

                    “Series A Liens” means all Liens securing Series A Claims.

                    “Series A Note Documents” means the “Note Documents” as
defined in the Series A Note Purchase Agreement, including, without limitation,
the Series A Guaranty and Pledge Agreement.

                    “Series A Note Purchase Agreement” has the meaning assigned
to that term in the recitals to this Agreement.

                    “Series B Administrative Holder” means Spensyd Asset
Management LLLP and its successors and assigns in such capacity.

                    “Series B Claims” means all present and future claims of any
one or more of Series B Holders against the Note Parties, or any of them, for
the payment of money arising out of or related to the Series B Note Documents,
any refinancing, replacement, refunding or restatement of all or any portion
thereof, including, without limitation, all claims for principal and interest
(including but not limited to post-petition interest, fees and costs even if
such interest fees and costs are not an allowed claim enforceable against any
Note Party in a bankruptcy case under applicable law), indemnification
obligations and reimbursement of fees, costs and expenses, or otherwise, whether
fixed or contingent, matured or unmatured, liquidated or unliquidated. For so
long as Section 2 applies, the principal amount of Series B Claims shall not
exceed the Maximum First Lien Principal Amount.

5

--------------------------------------------------------------------------------



                    “Series B Covenant Default” means any Event of Default under
the Series B Note Documents that is not a Series B Payment Default.

                    “Series B Holders” has the meaning assigned to that term in
the introductory paragraph hereof.

                    “Series B Liens” means all Liens on the Collateral securing
Series B Claims.

                    “Series B Note Documents” means the Series B Note Purchase
Agreement and the “Note Documents” as defined in the Series B Note Purchase
Agreement, including, without limitation, the Series B Guaranty and Pledge
Agreement.

                    “Series B Note Purchase Agreement” has the meaning assigned
to that term in the recitals to this Agreement.

                    “Series B Payment Default” means an Event of Default under
the Series B Note Documents arising from the failure of any Note Party to make
any payment when due.

                    “Standstill Notice” has the meaning assigned to that term in
the definition of Standstill Period.

                    “Standstill Period” means the period commencing upon the
occurrence of a Series A Event of Default and ending 120 days following the date
on which the Series A Administrative Holder shall have provided the Series B
Administrative Holder with written notice (a “Standstill Notice”) of the
occurrence of such Event of Default, which Standstill Notice shall specify such
Event of Default and state that this Standstill Notice is being delivered
pursuant to Section 2.1(f) . If a Standstill Notice is delivered specifying a
Series A Event of Default, the Series A Event of Default that is specified in
the Standstill Notice shall not give rise to a second or subsequent Standstill
Period unless such Series A Event of Default has been in the interim cured or
waived for a period of not less than 90 consecutive days and subsequently
recurs.

                    “Total Outstandings” means, as of any date of determination,
the aggregate principal amount of all outstanding Notes as of such date.

                    “UCC” means the Uniform Commercial Code (or any similar or
equivalent legislation) as in effect in any applicable jurisdiction.

         SECTION 2.      Subordination Terms. Subject to the terms set forth in
Section 3, the parties hereto agree as follows:

                    2.1         Debt Subordination.

                              (a)       The Series A Claims and all obligations
of the Note Parties under the Series A Note Documents shall, to the extent and
in the manner herein set forth, be subordinated and junior in right of payment
to the prior Payment in Full of the Series B Claims. Except as set forth in
subsection (b) below, until all Series B Claims have been Paid in Full, (i) no
Series A Holder shall be entitled to receive or retain payment of any kind in
respect of any Series A Claim and (ii) each Series A Holder agrees not to ask
for, demand, accept or receive any payment in respect of any Series A Claim.
Nothing in this clause (a) or clause (b), below, will serve to prohibit payment
to or receipt by the

6

--------------------------------------------------------------------------------



Collateral Agent of amounts to which it is entitled in respect of expense
reimbursement or indemnification pursuant to this Agreement or any Note
Document.

                              (b)       Except as otherwise provided in this
clause (b), and only to the extent provided for in the Series A Note Documents
in their form existing on the date hereof (without giving effect to any
modification thereof), Series A Holders may receive payments of interest on the
Series A Notes, expense reimbursements and indemnification payments. Upon the
happening of any Series B Payment Default, no Note Party shall be permitted to
make, and no Series A Holder shall be entitled to receive from any Note Party,
any payment on account of any Series A Claims until the earliest to occur of (i)
the date such Series B Payment Default has been waived, cured or otherwise
ceases to exist (in each case in accordance with the terms of the Series B Note
Documents), and (ii) the date on which all Series B Claims shall have been Paid
in Full. Upon (1) the happening of any Series B Covenant Default and (2) the
giving of written notice thereof specifying that it is a “Payment Blockage
Notice” under this Section 2.1(b) by the Series B Administrative Holder to the
Series A Administrative Holder and the Issuer, no Note Party shall be permitted
to make, and no Series A Holder shall be entitled to receive from any Note
Party, any payment on account of any Series A Claims until the earliest of (i)
the 180th day from and including the date the Payment Blockage Notice is
delivered, (ii) the date such Series B Covenant Default has been waived or cured
or shall otherwise cease to exist (in each case in accordance with the terms of
the Series B Note Documents) and (iii) the date on which all Series B Claims
shall have been Paid in Full. No more than one Payment Blockage Notice may be
delivered pursuant to the preceding sentence during any 360-day period. No facts
or circumstances constituting a Series B Covenant Default existing on or prior
to the date any Payment Blockage Notice is given may be used as a basis for any
subsequent Blockage Notice, unless such Series B Covenant Event of Default has
been in the interim cured or waived for a period of not less than 90 consecutive
days and subsequently recurs. Notwithstanding anything to the contrary in the
foregoing, during any such blockage period described in this clause (b) Series A
Holders shall be entitled to (i) add accrued and unpaid interest under the
Series A Notes to principal on the Series A Notes, (ii) convert the principal of
and accrued interest on the Series A Notes into equity of Parent, if such
conversion is made prior to the commencement of any Insolvency Proceeding with
respect to any Note Party and (iii) receive Reorganization Securities.
Notwithstanding anything to the contrary contained in this Agreement (including
any provision of Section 2), any Series A Holder may satisfy all or any portion
of its indemnification obligations under Section 11.4 of the Merger Agreement by
delivering to the Parent or any of its Affiliates one or more Series A Notes
owned by it (or any portion thereof) having an aggregate principal amount equal
to the amount of the indemnification payment required to be made by the Sellers’
Representative (as defined in the Merger Agreement) under Section 11.4 of the
Merger Agreement.

                              (c)       Without diminishing the foregoing
prohibitions, in the event that any Note Party shall make any payment to any
Series A Holder in respect of Series A Claims not expressly authorized by
subsection (b) above, such payment shall be held in trust by such Series A
Holder, for the benefit of the Series B Holders, and shall be paid over
immediately (without necessity of demand) to the Series B Administrative Holder,
for application in accordance with the Series B Note Documents to the payment of
Series B Claims until the same shall have been Paid in Full. In the event of the
failure of any Series A Holder to endorse any instrument for the payment of
money so received by such Series A Holder, the Series B Administrative Holder is
irrevocably appointed attorney-in-fact for the Series A Holders with full power
to make such endorsement and with full power of substitution.

                              (d)       Subject to the prior Payment in Full of
all Series B Claims, the Series A Holders shall be subrogated to the rights of
the holders of Series B Claims to receive payments or distributions of cash,
property or securities of the Issuer applicable to the Series B Claims until the
Series A Claims shall be Paid in Full; and, for the purposes of such
subrogation, no such payments or distributions to the Series B Holders by or on
behalf of the Issuer or by or on behalf of the Series A

7

--------------------------------------------------------------------------------



Holders by virtue of this Section 2 which otherwise would have been made to the
Series A Holders shall, as between the Issuer and the Series A Holders, be
deemed to be a payment by the Issuer to or on account of the Series B Claims, it
being understood that the provisions of this Section 2 are and are intended
solely for the purpose of defining the relative rights of the Series A Holders,
on the one hand, and the Series B Holders, on the other hand. No Series B Holder
shall by virtue of this subrogation (i) owe any fiduciary or similar obligation
to any Series A Holder and (ii) be liable to such Series A Holders for any
action taken or omitted to be taken by the Series B Holders.

                              (e)       The provisions of this Agreement are for
the purpose of defining the relative rights of the Series A Holders on the one
hand and the Series B Holders on the other hand with respect to the enforcement
of rights and remedies and priority of payment of the various obligations of the
Issuers and the other Note Parties to each of them. Nothing herein shall impair,
as between the Issuer and each Noteholder, the obligations of the Issuer, which
are unconditional and absolute, to pay to the Noteholder thereof the principal
and interest on the Notes and any other liabilities encompassed in the Claims,
all in accordance with their respective terms, subject to the prior Payment in
Full of the Series B Claims as provided for herein.

                              (f)       Notwithstanding any Default or Event of
Default in respect of the Series A Claims, until the Series B Claims have been
Paid in Full, no Series A Holder shall, without the prior written consent of the
Series B Administrative Holder, until the expiration of any applicable
Standstill Period: (1) accelerate all or any portion of the Series A Claims; (2)
commence or join (unless the Series B Holders shall also join) in any
involuntary proceeding against Issuer or any other Note Party under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt,
receivership, liquidation or insolvency law or statute of any federal or state
government; or (3) pursue any remedy or commence any action or proceeding
against Issuer or any other Note Party to enforce payment of all or any part of
the Series A Claims. Notwithstanding the foregoing, the restrictions in this
clause (f) shall cease to apply upon (a) the commencement of any Insolvency
Proceeding, (b) the acceleration of the Series B Claims, (c) institution or
commencement by the Series B Administrative Holder or any holder of Series B
Claims of any remedies against any Note Party in respect of the Series B Claims
to enforce payment of, or foreclose upon or exercise other remedies with respect
to Collateral or any deed or conveyance of any Collateral to any Series B
Creditor in lieu of foreclosure thereof, (d) the final maturity of the Series A
Claims or the Series B Claims, or (e) the date that all of the Series B Claims
has been Paid in Full.

                              (g)     To the extent that any payment made on the
Series B Claims is subsequently invalidated, declared to be fraudulent or
preferential, set aside or is required to be repaid to a trustee, receiver or
any other party under any bankruptcy act, state or Federal law, common law or
equitable cause or otherwise, and whether as a result of any demand, settlement,
litigation or otherwise (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment that portion of the Series
B Claims which had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made, and this Section 2 shall be reinstated with respect to such
Voided Payment.

                              (h)      Without the necessity of any reservation
of rights against or any notice to or further assent by any Series A Holder, (i)
any demand for payment of any Series B Claims made by the Series B Holders may
be rescinded in whole or in part by the Series B Holders, (ii) the Series B
Holders may exercise or refrain from exercising any rights and/or remedies
against any Note Party and others, if any, liable under the Series B Claims, and
(iii) the Series B Claims and any agreement or instrument evidencing, securing,
or otherwise relating to the Series B Claims (including, without limitation, the
Series B Note Documents), or any collateral security therefor or guaranty
thereof or other right of any nature with respect thereto, may be amended,
extended, modified, continued, accelerated, compromised, waived, surrendered or
released by the Series B Holders in any manner the Series B Holders deem in
their

8

--------------------------------------------------------------------------------



best interests, all without impairing, abridging, releasing or affecting in any
manner the subordination of the Series A Claims to the Series B Claims provided
for herein. Without limiting the foregoing, each Series A Holder waives any and
all notice of the creation, amendment, restatement, extension, acceleration,
compromise, continuation, waiver, surrender, release or modification of any
nature of the Series B Claims, or the Series B Note Documents, and notice of or
proof of reliance by any Series B Holder upon the subordination provided for
herein.

                              (i)       All Series A Note Documents shall bear a
legend disclosing the existence of this Agreement in form and substance
substantially similar to the following; provided that any such legend shall be
removed following the Repriority Event:

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF DECEMBER 21, 2007
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG TRIARC DEERFIELD HOLDINGS, LLC, JONATHAN W.
TRUTTER, PAULA HORN AND THE JOHN K. BRINCKERHOFF AND LAURA R. BRINCKERHOFF
REVOCABLE TRUST, AS HOLDERS OF THE SERIES A NOTES (AS DEFINED THEREIN), SACHS
CAPITAL MANAGEMENT LLC, SPENSYD ASSET MANAGEMENT LLLP AND SCOTT A. ROBERTS, AS
HOLDERS OF THE SERIES B NOTES (AS DEFINED THEREIN), TRIARC DEERFIELD HOLDINGS,
LLC, AS COLLATERAL AGENT, DEERFIELD & COMPANY LLC AND DEERFIELD CAPITAL CORP.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS INSTRUMENT IS SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
INSTRUMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

                              (j)       Any financing statements filed while
this Section 2 is in effect shall be filed for purposes of perfecting the Series
B Liens before any financing statement is filed for purposes of perfecting the
Series A Liens.

                    2.2         Lien Subordination.

     All Series A Liens now or hereafter existing with respect to any
Collateral, including without limitation judgment Liens, shall be subject,
subordinate and junior in all respects and at all times to the Series B Liens
now or hereafter existing with respect to such Collateral. To the extent the
Claims are secured by a common Lien, the rights and interests of the Series A
Holders in respect of such Lien shall be deemed to be subject, subordinate and
junior in all respect to the rights of the Series B Holders in respect of such
Lien.

                    2.3         Enforcement Rights.

                              (a)       Each Series A Holder agrees that until
all Series B Claims have been Paid in Full, (i) it will not take any Enforcement
Action with respect to any Collateral; and (ii) subject to the terms of this
Agreement, Series B Administrative Holder may, at its option at any time while
an Event of Default exists under the Series B Note Documents, take any
Enforcement Action and exercise any right or remedy it deems appropriate in
connection therewith with respect to the Collateral. Until the Series B Claims
are Paid in Full, Series B Administrative Holder shall have the exclusive right
to instruct the Collateral Agent in respect of any remedies to be taken in
respect of Collateral. However, notwithstanding anything to the contrary in the
foregoing, if the Series B Administrative Holder has not instructed the
Collateral Agent to initiate Enforcement Action with respect to a substantial
portion of the

9

--------------------------------------------------------------------------------



Collateral, the Series A Administrative Holder may deliver written notice to the
Series B Administrative Holder requesting that such Enforcement Action be taken
and, if Series B Administrative Holder has not instructed the Collateral Agent
to initiate Enforcement Action with respect to a substantial portion of the
Collateral within 180 days after receipt of such notice, then Series A
Administrative Holder may so instruct the Collateral Agent, provided, however,
that if Series A Administrative Holder subsequently pursues Enforcement Actions
with respect to a substantial portion of the Collateral, Series A Administrative
Holder shall cease any Enforcement Action then pending and shall not pursue
further Enforcement Action.

                              (b)       Series A Administrative Holder, on
behalf of itself and the other Series A Holders, agrees that it shall take such
actions (at the sole cost and expense of Issuer) as Series B Administrative
Holder shall request in connection with the exercise by Series B Holders of its
rights set forth herein.

                              (c)       Except as provided in subsections (d)
and (e) hereof, if any Holder shall enforce its rights or remedies in violation
of the terms of this Agreement, Issuer shall not be entitled to use such
violation as a defense to any action by any Holder, nor to assert such violation
as a counterclaim or basis for set-off or recoupment against any Holder.

                              (d)       If any Series A Holder, contrary to this
Agreement, commences or participates in any Enforcement Action against the
Collateral, Note Parties, with the prior written consent of Series B
Administrative Holder, may interpose as a defense or dilatory plea the making of
this Agreement, and any Series B Holder may intervene and interpose such defense
or plea in its or their name or in the name of Issuer.

                              (e)       Should any Series A Holder, contrary to
this Agreement, in any way take, or attempt to or threaten to take any action
with respect to the Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any Series B Holder (in its or their
own name or in the name of Issuer) or Issuer may obtain relief against such
Series A Holder by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by Series A Administrative
Holder on behalf of each Series A Holder that (A) Series B Holders’ damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (B) each Series A Holder waives any defense that Issuer and/or Series B
Holders cannot demonstrate damage and/or be made whole by the awarding of
damages.

                    2.4         Standstill and Waivers. Each Series A Holder
agrees that until the Series B Claims are Paid in Full:

                              (a)       it will not oppose, object to, interfere
with, hinder or delay, in any manner, whether by judicial proceedings (including
without limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the
Collateral by Series B Administrative Holder or any other Series B Holder or any
other Enforcement Action taken by or on behalf of Series B Administrative Holder
or any other Series B Holder (provided, however, that the foregoing will
prohibit Series A Holders from enforcing restrictions on asset sales set forth
in the Series A Note Documents only if (i) an Event of Default has occurred and
is continuing under the Series B Note Documents or (ii) such restrictions were
added after the date hereof without either the consent of Series B
Administrative Holder or the addition of the same restriction in the Series B
Note Documents);

                              (b)       except as provided in Section 2.3(a), it
has no right to (i) direct Collateral Agent to exercise any right, remedy or
power with respect to the Collateral or any Series A Note Document, (ii) consent
or object to the exercise by Series B Administrative Holder or any other Series
B

10

--------------------------------------------------------------------------------



Holder of any right, remedy or power with respect to the Collateral or pursuant
to the Series B Note Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent it may have any such
right described in this clause (c), whether as a junior lien creditor or
otherwise, it hereby irrevocably waives such right);

                              (c)       it will not commence judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of any Collateral, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its interest in or
realize upon, the Collateral or pursuant to the Series A Note Documents; and

                              (d)       except as provided in Section 2.3(a), it
will not take any other Enforcement Actions against Collateral under the Series
A Note Documents.

                              (e)       Nothing in the foregoing shall prohibit
Series A Holders from (i) bidding for or purchasing Collateral at a foreclosure
sale or in any private sale process, (ii) joining in any foreclosure proceeding
for the purpose of protecting its Liens or (iii) receiving proceeds of
Collateral pursuant to Section 2.6.

                    2.5         Insolvency or Liquidation Proceedings.

                              (a)       In the event of an Insolvency
Proceeding, the Series B Holders shall be entitled in any such proceeding to
receive Payment in Full, of all Series B Claims before any Series A Holder is
entitled in such proceeding to receive any payment on account of the Series A
Claims owed to such Series A Holder, and to that end in any such proceeding, so
long as any Series B Claim remains outstanding, any payment or distribution of
any kind or character (other than any Reorganization Securities) whether in cash
or in other property, to which any Series A Holder would be entitled but for the
provisions hereof, shall be delivered to the Series B Administrative Holder for
distribution to the Series B Holders to the extent necessary to make Payment in
Full, of all Series B Claims remaining unpaid, after giving effect to any
concurrent payment or distribution to the holders of Series B Claims.

                              (b)       Upon the commencement of an Insolvency
Proceeding with respect to Issuer or any other Note Party, Series A Holder shall
be deemed, in order to effectuate the subordination set forth above, to have
granted to the Series B Administrative Holder, as agent for the Series B
Holders, as of the date of the commencement of such Insolvency Proceeding the
right, subject to the terms of this Agreement, to collect all payments and
distributions of any kind and description, whether in cash or other property,
paid or payable in respect of any claims or demands of Series A Holder against
Issuer or any other Note Party arising from the Series A Claims until the
Payment in Full of all Series B Claims. Upon the commencement of an Insolvency
Proceeding, each Series A Holder shall also be deemed to have granted to the
Series B Administrative Holder, as agent for the Series B Holders, the full
right (but not the obligation), subject to the terms of this Agreement, in its
own name or in its name as attorney in fact for such Series A Holder, to collect
and enforce said claims and demands of such Series A Holder by suit or otherwise
(except for any proof of claim) in any Insolvency Proceeding.

                              (c)       Until the Series B Claims are Paid in
Full, each Series A Holder agrees that it shall not, in or in connection with
any Insolvency Proceeding, file any pleadings or motions, take any position at
any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Collateral, including, without
limitation, with respect to the determination of any Liens or claims held by
Series B Administrative Holder (including the validity and enforceability
thereof) or any other Series B Holder or the value of any claims of such parties
under Section 506(a) of the Bankruptcy Code or otherwise; provided that (i)
Series A Administrative Holder may defend against any

11

--------------------------------------------------------------------------------



action in a bankruptcy to avoid its Lien on the Collateral, (ii) Series A
Holders shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of Series A Holders, including without limitation any claims
secured by the Collateral, if any, in each case in accordance with the terms of
this Agreement, and (iii) Series A Holders shall be entitled to file any proof
of claim and other filings and make any arguments and motions that are, in each
case, in accordance with the terms of this Agreement, with respect to the Series
A Claims and the Collateral.

                              (d)       Until the Series B Claims are Paid in
Full, if any Note Party becomes subject to any Insolvency Proceeding, and if
Series B Administrative Holder or Series B Holders desire to consent (or not
object) to the use of cash collateral on which Series B Holders or any other
creditor has a Lien or to provide financing to any Note Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Note Party by any Person (“DIP Financing”), then Series A Holders agree
that they (i) will be deemed to have consented to, and will raise no objection
to, the use of such cash collateral or to such DIP Financing, (ii) will not
request or accept any form of adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing except as
set forth in subsection (f) below, and (iii) to the extent the Liens in favor of
Series B Holders are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) the Liens in
favor of Series A Holders (x) to such DIP Financing with the same terms and
conditions as the Liens in favor of Series B Holders are subordinated thereto
(and such subordination will not alter in any manner the terms of this
Agreement), (y) to any adequate protection provided to Series B Holders and (z)
to any “carve-out” for administrative, professional and United States Trustee
fees agreed to by Series B Administrative Holder or Series B Holders; provided,
however, that (A) subject to any such “carve” out under the foregoing clause
(z), the Series A Holders retain a Lien on the Collateral (including proceeds
thereof-arising after the commencement of such proceeding) with the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code (junior in priority to the Liens securing such DIP Financing as described
above), (B) the Series A Holders receive (without objection from the Series B
Holders) a replacement Lien on post-petition assets in which the Series B
Holders have a replacement Lien securing the Series B Claims, with the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code (junior in priority to the Liens securing such DIP Financing, provided that
the inability of the Series A Holders to receive a Lien on actions under Chapter
5 of the Bankruptcy Code and proceeds thereof shall not affect the agreements
and waivers set forth in this clause (d)), and (C) the aggregate principal
amount of the DIP Financing together with the principal amount of the Series B
Claims does not exceed the Maximum First Lien Principal Amount. Nothing in this
paragraph will restrict the Series A Holders from raising any objection to the
terms of the DIP Financing that could be raised by an unsecured creditor.

                              (e)       Series A Holders agree that until the
Series B Claims are Paid in Full, they will not seek relief from the automatic
stay or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Collateral, without the prior
written consent of Series B Administrative Holder (which consent shall not be
unreasonably delayed, conditioned or withheld).

                              (f)       Series A Holders agree that until the
Series B Claims are Paid in Full, they shall not object to, contest, or support
any other Person objecting to or contesting, (i) any request by Series B
Administrative Holder or any other Series B Holder for adequate protection, (ii)
any objection by Series B Administrative Holder or any other Series B Holder to
any motion, relief, action or proceeding based on a claim of a lack of adequate
protection or (iii) the payment of interest, fees, expenses or other amounts to
Series B Administrative Holder or any other Series B Holder under Section 506(b)
or 506(c) of the Bankruptcy Code or otherwise. Notwithstanding anything
contained in this Section 2, in any Insolvency Proceeding, (x) Series A Holders
may seek, support, accept or retain adequate protection (A)

12

--------------------------------------------------------------------------------



only if Series B Holders are granted adequate protection that includes
replacement Liens on additional collateral and superpriority claims and (B)
solely in the form of (1) a replacement Lien on such additional collateral,
subordinated to the Liens in favor of Series B Holders and such DIP Financing on
the same basis as the other Liens in favor of Series A Holders are so
subordinated to the Series B Claims under this Agreement subject to the
“carve-out” in Section 2.5(d)(iii)(z) above and (2) solely to the extent that
the Collateral pledged to secure the Series A Claims has been diminished in
connection with such Insolvency Proceeding, superpriority claims junior in all
respects to the superpriority claims granted to Series B Holders, and (y) in the
event Series A Administrative Holder receives adequate protection, including in
the form of additional collateral, then Series A Holders agree that Series B
Administrative Holder shall have a senior Lien and claim on such adequate
protection as security for the Series B Claims and that any Lien on any
additional collateral securing the Series A Claims shall be subordinated to the
Liens on such collateral securing the Series B Claims and any other Liens
granted to Series B Holders as adequate protection, with such subordination to
be on the same terms that the other Liens securing the Series A Claims are
subordinated to such Series B Claims under this Agreement.

                              (g)       Neither Series A Administrative Holder
nor any other Series A Holder shall, in an Insolvency Proceeding or otherwise,
oppose any sale or disposition of any assets of any Note Party that is supported
by Series B Holders, and Series A Administrative Holder and each other Series A
Holder will be deemed to have consented under Section 363 of the Bankruptcy Code
(and otherwise) to any sale supported by Series B Holders and to have released
its Liens in such assets upon the consummation of such sale so long as the net
proceeds thereof are used to pay down the Series B Claims.

                              (h)       Series A Administrative Holder and each
other Series A Holder acknowledges and agrees that (i) the grants of Liens
pursuant to the Series B Note Documents and the Series A Note Documents
constitute two separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Collateral, the Series A Claims are
fundamentally different from the Series B Claims and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of Series B
Holders and Series A Holders in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then Series A Holders hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against Note Parties in respect of the Collateral with the
effect being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by Series A Holders),
Series B Holders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest before any
distribution is made in respect of the claims held by Series A Administrative
Holder or any other Series A Holder, with Series A Administrative Holder and
each other Series A Holder hereby acknowledging and agreeing to turn over to
Series B Holders amounts otherwise received or receivable by it to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of Series A Holders.

                              (i)      Nothing contained herein shall prohibit
or in any way limit Series B Administrative Holder or any other Series B Holder
from objecting in any Insolvency Proceeding or otherwise to any action taken by
Series A Administrative Holder or any other Series A Holder, including the
seeking by Series A Administrative Holder or any other Series A Holder of
adequate protection or the asserting by Series A Administrative Holder or any
other Series A Holder of any of its rights and remedies under the Series A Note
Documents or otherwise.

                              (j)       To the extent that Series A
Administrative Holder or any other Series A Holder has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to

13

--------------------------------------------------------------------------------



any of the Collateral, Series A Administrative Holder and each other Series A
Holder agrees not to assert any of such rights without the prior written consent
of Series B Administrative Holder; provided that if requested by Series B
Administrative Holder, Series A Administrative Holder shall timely exercise such
rights in the manner requested by Series B Administrative Holder, including any
rights to payments in respect of such rights.

                              (k)       Each Series A Holder hereby waives any
right to charge, or encourage or request any party to charge, the Collateral
pursuant to Section 506(c) of the Bankruptcy Code. Each Series A Holder will not
challenge or oppose, join with any party challenging or opposing or encourage
any party to oppose or challenge or take any action whatsoever to impair the
exercise by the Series B Holders of the rights and remedies granted to the
Series B Holders in the Series B Note Documents.

                              (l)       Notwithstanding anything to the contrary
in the foregoing, in an Insolvency Proceeding, Series A Holders may raise any
objection or take any other action that could otherwise be raised or taken by an
unsecured creditor.

                    2.6         Distributions of Payments and Proceeds of
Collateral.

          All amounts received by Collateral Agent or any Noteholder in respect
of any Claims during the continuation of any Event of Default under any of the
Note Documents (other than Reorganization Securities received by the Series A
Holders in accordance with Section 2 hereof), and all realizations upon the
Collateral or any part thereof (whether occurring before or after the
commencement of a case under the Bankruptcy Code and including realizations
resulting from sales by a Note Party under Section 363 of the Bankruptcy Code),
including, without limitation, any realizations by way of an Enforcement Action,
shall be applied as follows:

                              (i)      First, to the Collateral Agent’s
reasonable costs and expenses of sale, collection or other realization,
including reasonable legal expenses, liabilities and advances made or incurred
by the Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder;

                              (ii)      Second, to Series B Administrative
Holder’s costs and expenses of sale, collection or other realization, including
reasonable legal expenses, liabilities and advances made or incurred by Series B
Administrative Holder in connection therewith, and all amounts for which Series
B Administrative Holder is entitled to indemnification under the Series B Note
Documents;

                              (iii)      Third, to the Series B Claims until the
Series B Claims are Paid in Full in accordance with the Series B Note Documents;

                              (iv)     Fourth, to Series A Administrative
Holder’s costs and expenses of sale, collection or other realization, including
reasonable legal expenses, liabilities and advances made or incurred by Series A
Administrative Holder in connection therewith, and all amounts for which Series
A Administrative Holder is entitled to indemnification under the Series A Note
Documents;

                              (v)      Fifth, to the Series A Claims until the
Series A Claims are Paid in Full in accordance with the Series A Note Documents;
and

                              (vi)     Sixth, to the parties entitled thereto as
their interests may appear or as otherwise required by applicable law.

14

--------------------------------------------------------------------------------



                    2.7         Releases of Security Interests. While any Event
of Default has occurred and is continuing under the Series B Note Documents:

                              (a)       Series A Holders will cooperate and
provide any necessary or appropriate releases with respect to the Collateral to
permit an Enforcement Action by Series B Administrative Holder, free and clear
of Series A Holders’ Lien.

                              (b)       In the event of a sale or other
disposition of Collateral by a Note Party in accordance with the terms of the
Series B Note Documents or, if required under the Series B Note Documents, with
the consent of Series B Holders, if such Series B Holders are releasing their
first priority Lien in connection therewith, the Lien of Series A Holders on
such Collateral automatically shall be released and discharged to the extent the
Lien of Series B Holders on such Collateral is released and discharged, and
Series A Administrative Holder shall promptly execute and deliver any releases
or other documents requested by Series B Administrative Holder to evidence such
release and discharge; provided that the Liens of Secured Parties in such
Collateral shall attach to the Proceeds of such sale or other disposition, and
the provisions of this Agreement shall be otherwise applicable to such Proceeds
(including any provisions with respect to priority of Liens in such Proceeds, or
application thereof to the Claims of Secured Parties).

                              (c)       Until the Series B Claims are Paid in
Full, Series A Administrative Holder, for itself and on behalf of Series A
Holders, hereby irrevocably constitutes and appoints Series B Administrative
Holder and any officer or agent of Series B Administrative Holder, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Series A
Administrative Holder or such holder or in Series B Administrative Holder’s own
name, from time to time in Series B Administrative Holder’s discretion, for the
purpose of carrying out the terms of this Section 2.7, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 2.7, including any
endorsements or other instruments of transfer or release.

                              (d)       In connection with any Enforcement
Action, Series A Holders agree that Series B Holders may release or refrain from
enforcing Series A Holders’ Lien in the Collateral, or permit the use or
consumption of such Collateral by a Note Party free of such Series A Holders’
Lien, in each case to the same extent that Series B Holders release, refrain
from enforcing or permit the use or consumption of such Collateral by a Note
Party free of their own Lien, without incurring any liability to Series A
Holders.

                    2.8         Waiver of Right to Require Marshaling. Each
Series A Holder expressly waives any right that it otherwise might have to
require any Series B Holder to marshal assets or to resort to Collateral in any
particular order or manner, whether provided for by common law or statute. No
Series B Holder shall be required to enforce any guaranty or any Lien given by
any Person as a condition precedent or concurrent to the taking of any
Enforcement Action.

                    2.9         Series A Holders Option to Purchase Series B
Notes.

                              (a)       Without prejudice to the enforcement of
remedies, the Series B Holders agree that upon and during the continuation of a
Purchase Event (as defined below), one or more of the Series A Holders may
request, and the Series B Holders hereby offer the Series A Holders the option,
to purchase all, but not less than all, of the aggregate principal amount of all
outstanding Series B Claims (other than unmatured contingent obligations) at the
time of purchase at par and accrued and unpaid interest, fees and expense
reimbursement claims, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to the Assignment

15

--------------------------------------------------------------------------------



and Assumption (as such term is defined in the Series B Note Documents)) and to
assume all other obligations of the Series B Holders pursuant to the Series B
Note Documents and this Agreement (including, without limitation, obligations
under Section 4 of this Agreement). If such right is exercised, the exercising
party shall give written notice of such exercise to the Series B Holders, and
upon receipt of such notice the Series B Holders shall be obligated to sell the
Series B Claims as contemplated hereby and the parties shall endeavor to close
promptly thereafter but in any event within ten (10) Days of delivery of an
exercise notice. A Purchase Event shall exist (a) following the acceleration of
the maturity of any Notes until the rescission or annulment of such acceleration
pursuant to applicable Note Documents, (b) upon the occurrence of an Event of
Default under any Note Document; (c) upon the commencement of an Insolvency
Proceeding; (d) taking of any Enforcement Actions by or at the instruction of
any Series B Holder, and (e) the onset of any Standstill Period (each, a
“Purchase Event”). The foregoing notwithstanding, a Purchase Event and the
purchase right granted under this Section 2.9 shall cease to exist thirty (30)
days after the initial occurrence of such Purchase Event. If one or more of the
Series A Holders exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to such Series A Holders and Required Series B
Holders. If none of the Series A Holders exercise such right during such
Purchase Event, the Series B Holders shall have no further obligations pursuant
to this Section 2.9(a) in respect of such Purchase Event. In any event, prior to
the closing of any sale of Series B Claims hereunder, Series B Holders may take
any actions in their sole discretion in respect of their rights under the Series
B Note Documents, without regard to the Series A Holders’ rights hereunder,
provided, however, that during the ten-day period after one or more Series A
Holders has given notice exercising its purchase option hereunder, Series B
Holders will not take any Enforcement Action or waive or release any Lien
unless, in the good faith determination of the Series B Administrative Holder,
delay of the Enforcement Action would have a reasonable likelihood of causing a
diminution in the value of the Collateral or a waiver or forfeiture of rights in
respect of Liens, it being further understood nothing in this sentence will
prohibit the receipt and application of Proceeds of Collateral and other
payments in accordance with Section 2.6.

                              (b)       Without prejudice to the enforcement of
remedies, the Series B Holders agree that at any time on or before June 30,
2008, one or more of the Series A Holders may request, and each Series B Holders
hereby offers the Series A Holders the option, to purchase all, but not less
than all, of the aggregate principal amount of its respective Repriority Claims
at par and accrued and unpaid interest, without warranty or representation or
recourse (except for representations and warranties required to be made by
assigning lenders pursuant to the Assignment and Assumption (as such term is
defined in the Series B Note Documents)). If such right is exercised, the
exercising party shall give written notice of such exercise to the Series B
Holders, and upon receipt of such notice the Series B Holders identified in such
notice shall be obligated to sell the Repriority Claims identified in such
notice as contemplated hereby and the parties shall endeavor to close the
corresponding Repriority Claims Purchase Event promptly thereafter but in any
event within ten (10) Days of delivery of an exercise notice. If one or more of
the Series A Holders exercise such purchase right, it shall be exercised
pursuant to documentation mutually acceptable to such Series A Holders and
Required Series B Holders. If none of the Series A Holders exercise such right
by June 30, 2008, the Series B Holders shall have no further obligations
pursuant to this Section 2.9(b) in respect of such Repriority Claims Purchase
Event. In any event, prior to the closing of any sale of Repriority Claims
hereunder, Series B Holders may take any actions in their sole discretion in
respect of their rights under the Series B Note Documents, without regard to the
Series A Holders’ rights hereunder, provided, however, that during the ten-day
period after one or more Series A Holders has given notice exercising its
purchase option hereunder, Series B Holders will not take any Enforcement Action
or waive or release any Lien unless, in the good faith determination of the
Series B Administrative Holder, delay of the Enforcement Action would have a
reasonable likelihood of causing a diminution in the value of the Collateral or
a waiver or forfeiture of rights in respect of Liens, it being further
understood nothing in this sentence will prohibit the receipt and application of
Proceeds of Collateral and other payments in accordance with Section 2.6.

16

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in the foregoing, no purchase of Sachs
Repriority Claims may be made under this paragraph unless all Sachs Repriority
Claims are purchased hereunder.

                    2.10      Further Assurances.

                The Series A Holders and Series A Administrative Holder shall
cooperate in all respects with the Series B Holder and Series B Administrative
Holder, and take all action reasonably requested by the Series B Holders and
Series B Administrative Holder to effectuate this Section 2.

                    2.11      Restriction on Amendments. The Noteholders shall
not, without the consent of the requisite voting majority of the Series A
Holders under the Series A Note Documents and the requisite voting majority of
the Series B Holders under the Series B Note Documents, amend or modify Note
Documents to:

                              (a)       shorten the final maturity of, or
require any scheduled payment of, principal or require additional mandatory
payments of principal (but nothing in this paragraph restricts acceleration of
obligations as a remedy for default);

                              (b)       increase interest rates (except by
application of default interest provided for in the Note Documents as in effect
on the date hereof);

                              (c)       add a covenant or an Event of Default
that would directly restrict one or more Note Parties from making payments under
the Note Documents which would otherwise be permitted under the Note Documents
as in effect on the date hereof;

                              (d)       add any new Event of Default or covenant
under the Note Documents, or make any Event of Default or covenant more
restrictive.

          SECTION 3.    Repriority Event. If the Repriority Event occurs on or
before June 30, 2008, then Section 2 shall immediately cease to apply and this
Section 3 shall immediately commence to apply. Conversely, the terms of this
Section 3 shall not apply prior to the Repriority Event, and if the Repriority
Event has not occurred on or prior to June 30, 2008, then Section 2 shall
continue to apply after such date, regardless of any amounts subsequently
received by Series B Holders, and this Section 3 shall be deemed terminated and
of no further force or effect. The parties hereto agree that the following terms
shall apply in the event this Section 3 applies in accordance with the
foregoing:

                    3.1         Pari Passu Status. The Claims shall be deemed to
be pari passu and equal in right of payment, and all Liens securing the Claims
shall be deemed to be equal in priority, and shall be deemed to equally and
ratably secure all Claims, notwithstanding the time or order of filing of any
financing statements or any other action taken in respect of attachment or
perfection of any Liens.

                    3.2         Allocation of Payments.

                    Except for the payments described in the definition of the
term “Repriority Event” resulting in the application of this Section 3, all
payments of principal and interest in respect of Notes shall be made ratably to
the Noteholders in proportion to each Noteholder’s Pro Rata Share. Expense
reimbursements and indemnification payments may be received and retained by the
parties entitled thereto under the Note Documents. Any payment received by a
Noteholder in violation of the first sentence of this Section 3.2 shall be
received in trust for the benefit of all Noteholders, and shall be delivered to
the Collateral Agent for distribution to the Noteholders in accordance with
parts “Third” and “Fourth” of Section 3.3.

17

--------------------------------------------------------------------------------



                    3.3         Distributions of Payments and Proceeds of
Collateral.

                    All amounts received by Collateral Agent or any Noteholder
in respect of any Claims after an Event of Default in respect of any Note
Document, and all realizations upon the Collateral or any part thereof (whether
occurring before or after the commencement of a case under the Bankruptcy Code
and including realizations resulting from sales by a Note Party under Section
363 of the Bankruptcy Code), including, without limitation, any realizations by
way of an Enforcement Action, shall be applied as follows:

                              (i)      First, to the Collateral Agent’s
reasonable costs and expenses of sale, collection or other realization,
including reasonable legal expenses, liabilities and advances made or incurred
by the Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder;

                              (ii)     Second, to Series B Administrative
Holder’s and Series A Administrative Holder’s costs and expenses of sale,
collection or other realization, including reasonable legal expenses,
liabilities and advances made or incurred by Series B Administrative Holder or
Series A Administrative Holder in connection therewith, and all amounts for
which Series B Administrative Holder or Series A Administrative Holder is
entitled to indemnification under the Note Documents (it being agreed that to
the extent amounts available for distribution under this clause are insufficient
to cover all such amounts, such amounts shall be paid ratably in proportion to
the amounts so tendered for payment by the Series B Administrative Holder and
Series A Administrative Holder, respectively);

                              (iii)     Third, to the pro rata payment of
interest accrued in respect of all Claims;

                              (iv)     Fourth, to the pro rata payment of all
other Claims until all Claims are Paid in Full in accordance with the Note
Documents; and

                              (v)      Fifth, to the parties entitled thereto as
their interests may appear or as otherwise required by applicable law.

                    3.4         Amendment and Waiver of Note Documents.

                              (a)       Any amendment to or waiver of the terms
of any of the Note Documents (other than this Agreement) shall require the
consent of Required Noteholders, and any such amendment or waiver to which
Required Noteholders and the Issuer have given their written consent shall be
binding on the Noteholders as if the same had consented thereto and any such
amendment, waiver or consent shall apply automatically to any comparable
provision of any other Note Document automatically, without the consent of the
parties thereto and without any other action of any other Person, provided that
without the written consent of each Noteholder affected thereby, no such
amendment, waiver or consent shall:

                            (i)       postpone any date fixed by any Note
Document for any payment of the principal amount or interest due to the
Noteholders (or any of them);

                            (ii)       reduce the principal or principal amount
of, or the rate of interest specified herein on, any Note, or any other amounts
payable under any other Note Document; provided that only the consent of the
Required Noteholders shall be necessary

18

--------------------------------------------------------------------------------



to amend the definition of “Default Rate” set forth in any Note Document or to
waive any obligation of the Issuer to pay interest at the Default Rate;

                              (iii)       change Section 2.07 of either of the
Note Purchase Agreements in a manner that would alter the pro rata sharing of
payments required thereby;

                              (iv)      change Section 9.01 of either of the
Note Purchase Agreements or the definition of “Required Holders” set forth
therein or any other provision thereof specifying the number, identity or
percentage of Noteholders party thereto required to amend, waive or otherwise
modify any rights thereunder or make any determination or grant any consent
thereunder;

                              (v)        release all or substantially all of the
Collateral securing the Claims or release all or substantially all of the
Guarantors from their obligations under the Note Documents;

                              (vi)       alter any provisions, or waive any
payment, with respect to any prepayment or redemption of the Notes, including
providing for any such prepayment or redemption on any basis other than pro rata
based on the aggregate principal amount of Notes outstanding;

                              (vii)       waive a Default or an Event of Default
in the payment of principal of, or interest or premium, if any, under, and in
each case defined in, the respective Note Purchase Agreements;

                              (viii)      make any Claim payable in any currency
other than U.S. Dollars;

                              (ix)       impair the right of any Noteholder to
institute suit for the enforcement of any payment on or with respect to the
Notes; or

                              (x)       except as expressly permitted in the
Note Documents, consent to the assignment or transfer by any Note Party of any
of their rights or obligations under this Agreement or any other Note Document.

                              (b)       Any amendment or supplement to any Note
Document which has been consented to by any Note Party and which is beneficial
to the Noteholders party thereto shall be deemed to apply for the equal and
ratable benefit of all other Noteholders with respect to Note Documents to which
they are party. Any Noteholder may waive the benefit of this subsection (b) to
the extent such waiver would not conflict with to subsection (a) above.

                    3.5         Acceleration of Notes.

                     Notwithstanding anything to the contrary in any Note
Document, except in the case of automatic acceleration upon an Insolvency
Proceeding (or similar event), no election by any Noteholder or group thereof to
declare the principal amount outstanding under any Notes due prior to its stated
maturity or to become subject to a mandatory offer to purchase by a Note Party,
shall be effective unless approved by Required Noteholders.

19

--------------------------------------------------------------------------------



                    3.6         Further Assurances.

                     The Series B Holders and Series B Administrative Holder
shall cooperate in all respects with the Series A Holder and Series A
Administrative Holder, and take all action reasonably requested by the Series A
Holders and Series A Administrative Holder to or effectuate this Section 3.

          SECTION 4.    Appointment of Collateral Agent.Appointment and
Authorization of Collateral Agent.

                    Each Noteholder hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action as contractual
representative on its behalf under the provisions of this Agreement and each
Collateral Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Collateral
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Note Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Collateral Agent have or be deemed to have any trustee or fiduciary relationship
with any Noteholder or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Note Document or otherwise exist against the Collateral
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Note Documents with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Section 4 are solely for the benefit
of the Collateral Agent and the Noteholders and no Note Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, the Collateral Agent shall act
solely as an agent of the Noteholders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for any Note Party.

                    4.2         General Immunity.

                              (a)      The Collateral Agent shall not be
responsible to any Noteholder for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other Note
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Noteholders or by or on behalf of any Note Party in
connection with the Note Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Note Party or any other
Person liable for the payment of any Obligations, nor shall the Collateral Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Note Documents or as to the use of the proceeds of the Notes or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Collateral Agent shall not have any liability arising
from confirmations of the outstanding amount of the Notes.

                              (b)       Neither the Collateral Agent, nor any of
its officers, partners, directors, employees, agents or affiliates shall be
liable to Noteholders for any action taken or omitted by the Collateral Agent
under or in connection with any of the Note Documents except to the extent
caused by the Collateral Agent’s or Collateral Agent’s gross negligence, willful
misconduct or breach of this Agreement or any Note Document. The Collateral
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other

20

--------------------------------------------------------------------------------



Note Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until the Collateral Agent shall have
received instructions in respect thereof from the Series B Administrative Holder
(if Section 2 applies) or the Required Noteholders (if Section 3 applies) and,
upon receipt of such instructions from the Series B Administrative Holder (if
Section 2 applies) or the Required Noteholders (if Section 3 applies) the
Collateral Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing, (i) the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Issuer and/or
other Note Parties), accountants, experts and other professional advisors
selected by it; and (ii) no Noteholder shall have any right of action whatsoever
against the Collateral Agent as a result of its acting or (where so instructed)
refraining from acting hereunder or any of the other Note Documents in
accordance with the instructions of the Series B Administrative Holder (if
Section 2 applies) or the Required Noteholders (if Section 3 applies).

                              (c)       The Collateral Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Note Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Agreement (including Section 4.2(b)) shall apply to the Affiliates of the
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 4.2 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Collateral Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Note Parties and the Noteholders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to Collateral
Agent and not to any Note Party, Noteholder or any other Person and no Note
Party, Noteholder or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

                    4.3         Collateral Matters.

                    The Noteholders irrevocably authorize the Collateral Agent,
at its option and in its discretion:

                              (a)       to take any action with respect to the
Collateral which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Note Documents;

                              (b)       to release any Lien on any property
granted to or held by the Collateral Agent under any Note Document (i) upon
termination of the Payment in Full of all Obligations, (ii) that is sold or to
be sold as part of or in connection with any Disposition permitted under each of
the Note Purchase Agreements, (iii) in accordance with any provision for the
release thereof provided for in the Note Documents or this Agreement, (iv)
pursuant to the instructions of the Series B Administrative

21

--------------------------------------------------------------------------------



Holder in accordance with Section 2.7 of this Agreement (so long as such
provision applies) in connection with any Enforcement Action, or (v) subject to
Section 3.4(a)(v) hereof and Section 9.01 of each of the Note Purchase
Agreements, and so long as Section 3 applies, if so requested (or consented to)
by the Required Noteholders;

                              (c)       to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Note Document to the holder
of any Lien on such property that is permitted by Section 6.02 of each of the
Note Purchase Agreements;

                              (d)       to take any action to permit any Lien on
any property granted to or held by the Collateral Agent under any Note Document
to be equal in priority with the Liens securing the Claims to the extent
permitted by Section 6.02 of each of the Note Purchase Agreements; and

                              (e)       following any such release or
subordination described in the preceding clauses (b) and (c), to deliver to the
Issuer or any other Person, at its expense, any Collateral so released that is
then held by the Collateral Agent hereunder and to execute and deliver to the
Issuer or any other Person such releases or other documents as the Issuer or
such Person shall request to evidence or effectuate such release or
subordination of Liens (including UCC termination statements, intercreditor
agreements and collateral agency agreements).

                              (f)       Upon request by the Collateral Agent at
any time, the Series B Administrative Holder (if Section 2 applies) or the
Required Noteholders (if Section 3 applies) will confirm in writing the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property pursuant to this Section 4.3.

                    4.4         Duties in the Case of Enforcement.

                    In case one of more Events of Default have occurred and
shall be continuing, the Collateral Agent shall, if (a) so requested (or
consented to) by the Series B Administrative Holder (if Section 2 applies) or
the Required Noteholders (if Section 3 applies) and (b) the Noteholders have
provided to the Collateral Agent such additional indemnities and assurances
against expenses and liabilities as the Collateral Agent may reasonably request,
proceed to enforce the provisions of any Note Documents authorizing the sale or
other disposition of all or any part of the Collateral (or any other property
which is security for the Obligations) and exercise all or any such other legal
and equitable and other rights or remedies as it may have in respect of such
Collateral (or such other property). The Series B Administrative Holder (if
Section 2 applies) or the Required Noteholders (if Section 3 applies) may direct
the Collateral Agent in writing as to the method and the extent of any such sale
or other disposition to the extent permitted under the terms hereof, the
Noteholders hereby agreeing to indemnify and hold the Collateral Agent harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Collateral Agent need not
comply with any such direction to the extent that the Collateral Agent
reasonably believes the Collateral Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.

                    4.5         Right to Indemnity.

                    Each Noteholder, in proportion to its Pro Rata Share at the
time any claim therefor is made, severally agrees to indemnify Collateral Agent,
to the extent that Collateral Agent shall not have been reimbursed by any Note
Party (but without limiting any Note Party’s reimbursement obligations), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature

22

--------------------------------------------------------------------------------



whatsoever which may be imposed on, incurred by or asserted against Collateral
Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Note Documents or otherwise in its capacity as
Collateral Agent in any way relating to or arising out of this Agreement or the
other Note Documents; provided, no Noteholder shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from Collateral Agent’s
gross negligence or willful misconduct or breach of this Agreement or any Note
Document. If any indemnity furnished to Collateral Agent for any purpose shall,
in the opinion of Collateral Agent, be insufficient or become impaired,
Collateral Agent may call for additional indemnity and cease, or not commence,
to do the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Noteholder to indemnify
Collateral Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such
Noteholder’s Pro Rata Share thereof; and provided, further, this sentence shall
not be deemed to require any Noteholder to indemnify Collateral Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

                    4.6 Instruction of Collateral Agent.

                              (a)       If any Event of Default occurs and is
continuing, the Collateral Agent shall, at the request of the Series B
Administrative Holder (if Section 2 applies) or the Required Noteholders (if
Section 3 applies), take any or all of the following actions:

                              (i)       exercise on behalf of itself and the
Noteholders all rights and remedies available to it and the Noteholders under
the Collateral Documents or applicable law, which shall include the rights,
powers and remedies (i) granted to secured parties under the UCC or other
applicable Uniform Commercial Code; or (ii) granted to the Collateral Agent
under any other applicable Law any other agreement between any Note Party and
the Collateral Agent;

                              (ii)       All such rights, powers and remedies
shall be cumulative and not alternative and enforceable, in Collateral Agent’s
or the discretion of the Series B Administrative Holder (if Section 2 applies)
or the Required Noteholders (if Section 3 applies), alternatively, successively,
or concurrently on any one or more occasions, and shall include the right to
apply to a court of equity for an injunction to restrain a breach or threatened
breach by any Note Party of this Agreement or any of the Note Documents. Any
single or partial exercise of, or forbearance, failure or delay in exercising
any right, power or remedy shall not be, nor shall any such single or partial
exercise of, or forbearance, failure or delay be deemed to be a limitation,
modification or waiver of any right, power or remedy and shall not preclude the
further exercise thereof; and every right, power and remedy of the Collateral
Agent or the Noteholders shall continue in full force and effect until such
right, power and remedy is specifically waived by an instrument in writing
executed and delivered with respect to each such waiver by such parties.

                              (b)       The Collateral Agent shall not take any
action at the instruction of or for the benefit of Series A Holders if Series A
Holders would be prohibited from taking such action by Section 2 of this
Agreement.

23

--------------------------------------------------------------------------------



                    4.7         Successor Collateral Agent.

                              (a)       The Collateral Agent may resign at any
time by giving twenty days’ prior written notice thereof to the Noteholders and
the Issuer. Upon any such notice of resignation, the Series B Administrative
Holder (if Section 2 applies) or the Required Noteholders (if Section 3 applies)
shall have the right to appoint a successor Collateral Agent. The Collateral
Agent’s resignation shall become effective twenty days after delivery by the
Collateral Agent of the notice referred to in the first sentence of this Section
4.7 (the “Resignation Date”). On the Resignation Date, such retiring Collateral
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 4 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent hereunder. Any
successor Collateral Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.

                              (b)       If the Repriority Event does not timely
occur, Series B Holders may at any time thereafter appoint a replacement
Collateral Agent.

                              (c)       In the event the Collateral Agent
resigns or is replaced, the Issuer and the Noteholders shall cooperate in every
manner reasonably requested by the Series B Administrative Holder (if Section 2
applies) or the Required Noteholders (if Section 3 applies) and the successor
Collateral Agent to facilitate the transfer of Liens (and perfection thereof),
Collateral and related responsibilities to such replacement Collateral Agent,
which cooperation shall include modification of the terms applicable to the
Collateral Agent to the extent necessary to conform to such replacement
Collateral Agent’s standard terms for such engagements. Each of the Noteholders
acknowledges and agrees in advance that such modifications may include
additional waivers and other terms that diminish the rights of the Noteholders
relating to the Collateral Agent.

                              (d)       Notwithstanding any other provision
herein, the Initial Collateral Agent may assign its rights and obligations
hereunder to any of its Affiliates without the consent of any other Person.

                    4.8         Amendments.

                    Notwithstanding anything to the contrary in the Agreement or
in any Note Document, no amendment, waiver or consent shall, unless in writing
and signed by the Collateral Agent, affect the rights or duties of the
Collateral Agent under this Agreement or any other Note Document.

          SECTION 5.    Miscellaneous. The allocation of claim and Lien
priorities set forth in this Agreement shall govern the relationship and the
relative priority of the Noteholders with respect to the Collateral irrespective
of the time or order of attachment or perfection of any of Liens, the time or
order of filing of financing statements, the acquisition of purchase money or
other Liens, the time of giving or failure to give notice of the acquisition or
expected acquisition of purchase money or other Liens, the rules for determining
priority under the UCC or any other law or rule governing relative priorities of
Secured Parties, and the fact that any Liens with respect to any Collateral are
subordinated, voided, avoided, invalidated or lapsed, or any other circumstances
whatsoever. Any Lien granted to secure Claims is intended by the Note Parties,
and shall deemed for all purposes, to constitute two separate Lien grants, one
for the purpose of securing the Series B Claims, and one for the purpose of
securing Series A Claims, the relative priorities of which shall be determined
by the terms of this Agreement.

                              (b)       Each of the Collateral Agent, Series A
Administrative Holder and each Series A Holder agrees that it shall not directly
or indirectly take any action to contest or challenge the

24

--------------------------------------------------------------------------------



validity, legality, enforceability, perfection or priority of any of the Series
B Claims, any of the documents or instruments evidencing such Series B Claims or
Series B Liens. Each of the Collateral Agent, Series B Administrative Holder and
each Series B Holder agrees that it shall not directly or indirectly take any
action to contest or challenge the validity, legality, enforceability,
perfection or priority of any of the Series A Claims, any of the documents or
instruments evidencing such Series A Claims or Series A Liens. Each Holder
hereby acknowledges that the provisions of this Agreement are intended to be
enforceable at all times, whether before or after any Insolvency Proceeding or
other proceeding. Each Holder hereby waives any right to require the Holders to
marshall the Collateral for the Claims.

                              (c)       For the purposes of the allocation of
priorities, any claim of a right of set-off shall be treated in all respects as
a security interest, and no claimed right of set-off shall be asserted by (x)
any Series A Holder to defeat or diminish the rights or priorities of any Series
B Lien or Series B Claim, or (y) any Series B Holder to defeat or diminish the
rights or priorities of any Series A Lien or Series A Claim.

                              (d)       The parties hereto agree that, except in
an Insolvency Proceeding (and to the extent not otherwise prohibited by this
Agreement) Series B Holders shall not, without the consent of Series A
Administrative Holder, acquire or hold, directly or indirectly, any Lien on any
assets of any Note Party securing any Series B Claims which assets are not also
subject to Lien of the priority required by this Agreement in favor of the
Series A Holders under the Series A Note Documents. Collateral Agent shall not
accept, and no Note Party shall grant, any Lien for the purpose of securing
Series B Claims unless this subsection (d) shall have been complied with in
full, and any Lien so granted in violation of this sentence shall be deemed to
have been granted for the purpose of securing Series A Claims.

                              (e)       Each party to this Agreement shall
promptly execute and deliver to any other party hereto any and all financing
statements, subordination agreements and other documents reasonably requested by
such party to the extent necessary to effectuate the terms of this Agreement.

                              (f)       All terms used in this Agreement and not
otherwise defined herein shall have the meanings as set forth in Article 9 of
the Uniform Commercial Code as in effect in the State of New York as in effect
from time to time. Except as otherwise provided herein, priority shall be in
accordance with the provisions of the UCC.

                              (g)       The parties hereto agree that until all
Series B Claims have been Paid in Full, Series A Holders shall not, without the
consent of Series B Administrative Holder, acquire or hold, directly or
indirectly, any Lien on any assets of any Note Party securing any Series A
Claims which assets are not also subject to the first priority Lien in favor of
the Series B Holders under the Series B Note Documents unless the Series B
Holders have intentionally released their Lien on Collateral prior to the
occurrence of any Event of Default. If any Series A Holder shall, in violation
of this Agreement, acquire or hold any Lien on any assets of any Note Party
securing any Series A Claims, which assets are not also subject to the first
priority Lien in favor of Series B Holders under the Series B Note Documents,
then Series A Holders shall, notwithstanding anything to the contrary in any
other Series A Note Document, (i) be deemed to hold and have held such Lien for
the benefit of Series B Administrative Holder as security for the Series B
Claims and shall assign such Lien to Collateral Agent for the benefit of Series
B Administrative Holder (in which case Collateral Agent may retain a junior Lien
on such assets for the benefit of Series A Administrative Holder subject to the
terms hereof) or (ii) if so requested by Series B Administrative Holder, release
such Lien. Collateral Agent shall not accept, and no Note Party shall grant, any
Lien for the purpose of securing Series A Claims unless this subsection (g)
shall have been complied with in full, and any Lien so granted in violation of
this sentence shall be deemed to have been granted for the purpose of securing
Series B Claims.

25

--------------------------------------------------------------------------------



                              (h)       The parties hereto agree that until all
Series A Claims have been Paid in Full, Series B Holders shall not, without the
consent of Series A Administrative Holder, acquire or hold, directly or
indirectly, any Lien on any assets of any Note Party securing any Series B
Claims which assets are not also subject to the second priority Lien in favor of
the Series A Holders under the Series A Note Documents unless the Series B
Holders have intentionally released their Lien on Collateral prior to the
occurrence of any Event of Default. If any Series B Holder shall, in violation
of this Agreement (and except as permitted by Section 2.5), acquire or hold any
Lien on any assets of any Note Party securing any Series B Claims, which assets
are not also subject to the second priority Lien in favor of Series A Holders
under the Series A Note Documents, then Series B Holders shall, notwithstanding
anything to the contrary in any other Series B Note Document, (i) be deemed to
hold and have held such Lien for the benefit of Series A Administrative Holder
as security for the Series A Claims and shall assign such Lien to Collateral
Agent for the benefit of Series A Administrative Holder (in which case
Collateral Agent may retain a senior Lien on such assets for the benefit of
Series B Administrative Holder subject to the terms hereof) or (ii) if so
requested by Series A Administrative Holder, release such Lien. Collateral Agent
shall not accept, and no Note Party shall grant, any Lien for the purpose of
securing Series B Claims unless this subsection (h) shall have been complied
with in full, and any Lien so granted in violation of this sentence shall be
deemed to have been granted for the purpose of securing Series A Claims.

                              (i)       Subject to Section 5(q), this Agreement
shall be binding upon, inure to the benefit of and be enforceable by Series B
Holders, Series A Holders, Collateral Agent and in each case their respective
successors and assigns, including without limitation in relation to any
replacement agreement or facility existing at any time to refund, refinance,
replace or renew (including subsequent or successive refinancings, replacements
and renewals) the Series B Note Purchase Agreement or the Series A Note Purchase
Agreement. Each party hereto represents and warrants that it is authorized to
enter into this Agreement.

                              (j)       This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code, shall be effective before and after the commencement of an
Insolvency Proceeding. All references in this Agreement to any Note Party shall
include such Note Party as a debtor-in-possession and any receiver or trustee
for such Note Party in any Insolvency Proceeding.

                              (k)       This Agreement is intended by the
parties as a final expression of their agreement relating to the subject matter
hereof and is intended as a complete statement of the terms and conditions of
their agreement relating to the subject matter hereof.

                              (l)       No failure or delay on the part of any
Secured Party in the exercise of any power, right, remedy or privilege under
this Agreement shall impair such power, right, remedy or privilege or shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise of any
other power, right or privilege. The waiver of any such right, power, remedy or
privilege with respect to particular facts and circumstances shall not be deemed
to be a waiver with respect to other facts and circumstances.

                              (m)       Each notice hereunder shall be in
writing and may be personally served or sent by fax or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
fax, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. Unless otherwise specified in a notice
mailed or delivered in accordance with the foregoing provisions of this Section
5(m), notices, demands, instructions and other communications in writing shall
be given to or made upon the respective parties hereto at their respective
addresses indicated on the signature pages hereof. In the event that Collateral
Agent or any Noteholder shall be required by the

26

--------------------------------------------------------------------------------



UCC or any other applicable law to give any notice to any other Noteholder, such
notice shall be given in accordance with this paragraph and, as between such
parties, five days’ notice shall be conclusively deemed to be commercially
reasonable.

                              (n)       This Agreement and any amendments,
waivers, consents or supplements hereto or in connection herewith may be
executed in any number of counterparts and by different parties hereto or
thereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.

                              (o)       In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

                              (p)      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK).

                              (q)       This Agreement shall terminate (except
with respect to unasserted indemnification obligations) upon Payment in Full of
all Series B Claims without further action on the part of the parties hereto.

                              (r)       Amendments; Waivers. No amendment,
modification, supplement, termination, consent or waiver of or to any provision
of this Agreement nor any consent to any departure therefrom shall in any event
be effective unless the same shall be in writing and signed by the requisite
voting majority of Series B Holders under the terms of the Series B Note
Purchase Agreement and the requisite voting majority of Series A Holders under
the terms of the Series A Note Purchase Agreement, and, solely if such
amendment, modification, supplement, termination, consent or waiver is to
Section 3.4 hereof or the definition of Repriority Event or is materially
adverse to or otherwise materially changes the obligations of any Note Party,
Issuer; provided, however, that Issuer shall be deemed to have given its consent
five Business Days after the date notice of any such amendment, modification,
supplement, termination, consent or waiver has been delivered to Issuer unless
such consent is expressly refused by Issuer prior to such day. Any waiver of any
provision of this Agreement, or any consent to any departure from the terms of
any provisions of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which given.

                              (s)       Each of the Noteholders and the
Collateral Agent understands that the Issuer has undertaken to provide
collateral and additional guarantees for the Fifth Third Facility, and to cause
the Note Documents and Liens securing same to be subordinated to the Fifth Third
Facility and Liens securing same. The Noteholders and the Collateral Agent agree
to reasonably cooperate with the Issuer’s efforts to provide such collateral, on
terms reasonably acceptable to the Noteholders, and the Noteholders agree to
subordinate their respective Claims to the Fifth Third Facility, and to modify
their respective Note Documents as necessary to accommodate such collateral
(including the priority of the Liens with respect thereto) and additional
guarantees, provided such subordination terms, and any such modifications, are
reasonably acceptable to the Noteholders. For purposes of the preceding
sentence, the acceptance of the Noteholders will be determined by the requisite
voting majority of Series B Holders

27

--------------------------------------------------------------------------------



under the terms of the Series B Note Purchase Agreement and the requisite voting
majority of Series A Holders under the terms of the Series A Note Purchase
Agreement (if Section 2 applies) or the Required Noteholders (if Section 3
applies). The Issuer agrees that modification of the Fifth Third Facility will
be made subject to restrictions in substantially the form of those set forth in
Section 2.11 mutatis mutandis, and that the waiver of such restrictions will
require the consent of the requisite voting majority of Series B Holders under
the terms of the Series B Note Purchase Agreement and the requisite voting
majority of Series A Holders under the terms of the Series A Note Purchase
Agreement (if Section 2 applies) or the Required Noteholders (if Section 3
applies).

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have duly executed
this Agreement as of the date first above written.

PARENT:   DEERFIELD CAPITAL CORP.     By:     /s/ Frederick L. White  
Name:            Frederick L. White   Title: Senior Vice President, General    
Counsel and Secretary     ISSUER:   DEERFIELD & COMPANY LLC     By:     /s/ Luke
Knecht   Name:            Luke Knecht   Title: Chief Operating Officer

 

 

 


--------------------------------------------------------------------------------



COLLATERAL AGENT:   TRIARC DEERFIELD HOLDINGS, LLC.     By:     /s/ Francis T.
McCarron        Name:            Francis T. McCarron   Title: Executive Vice
President

 

 

 


--------------------------------------------------------------------------------



SERIES A NOTEHOLDERS:   TRIARC DEERFIELD HOLDINGS, LLC     By:     /s/ Francis
T. McCarron        Name:            Francis T. McCarron   Title: Executive Vice
President                /s/ Jonathan W. Trutter        JONATHAN W. TRUTTER    
         /s/ Paula Horn        PAULA HORN         JOHN K. BRINCKERHOFF AND LAURA
R. BRINCKERHOFF REVOCABLE TRUST     By:     /s/ John K. Brinckerhoff  
Name:            John K. Brinckerhoff   Title: Trustee

 

 

 


--------------------------------------------------------------------------------



SERIES B NOTEHOLDERS:   SACHS CAPITAL MANAGEMENT LLC   By: 
 
/s/ Gregory H. Sachs   Name:            Gregory H. Sachs   Title: Manager      
SPENSYD ASSET MANAGEMENT LLLP   By:  Rosedon Capital Holdings, LLC, its General
Partner         By:                /s/ Gregory H. Sachs          Name:     
                 Gregory H. Sachs     Title:            Manager       /s/ Scott
A. Roberts
           
  SCOTT A. ROBERTS

 


--------------------------------------------------------------------------------



CONSENT OF NOTE PARTIES AND AGREEMENT TO BE BOUND

                    Each of the undersigned Note Parties has read the foregoing
Agreement and consents thereto and agrees to be bound thereby. Each of the
undersigned Note Parties agrees not to take any action that would be contrary to
the provisions of the foregoing Agreement and agrees that no Noteholder or
Collateral Agent shall have any liability to any Note Party for acting in
accordance with the provisions of the foregoing Agreement. Each Note Party
understands that, other than Section 3.4 of, and the definition of Repriority
Event under, the foregoing Agreement, the foregoing Agreement is for the sole
benefit of Series B Holders and Series A Holders and Collateral Agent and their
respective successors and assigns, and that other than with respect to Section
3.4 of, and the definition of Repriority Event under, the foregoing Agreement
such Note Party is not an intended beneficiary or third party beneficiary
thereof.

Dated as of December 21, 2007

DEERFIELD & COMPANY LLC     By:     /s/ Luke Knecht   Name:            Luke
Knecht   Title: Chief Operating Officer       DFR MERGER COMPANY, LLC     By:  
  /s/ Luke Knecht   Name:            Luke Knecht   Title: Chief Operating
Officer       DEERFIELD TRIARC CAPITAL CORP.     By:     /s/ Frederick L. White
  Name:            Frederick L. White   Title: Senior Vice President, General  
  Counsel and Secretary       DEERFIELD CAPITAL MANAGEMENT LLC     By:     /s/
Luke Knecht   Name:            Luke Knecht   Title: Chief Operating Officer

 


--------------------------------------------------------------------------------



DEERFIELD TRIARC CAPITAL LLC     By:     /s/ Frederick L. White   Name:     
      Frederick L. White   Title: Senior Vice President, General     Counsel and
Secretary       DFR TRS I CORP.     By:     /s/ Frederick L. White   Name:     
      Frederick L. White   Title: Senior Vice President, General     Counsel and
Secretary       DFR COMPANY I LLC     By:     /s/ Frederick L. White  
Name:            Frederick L. White   Title: Senior Vice President, General    
Counsel and Secretary

 

 


--------------------------------------------------------------------------------